DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/26/2020.

 Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-5, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. 20140037991(Abraham) in view of Li et al. 20090130779 (Li).


    PNG
    media_image1.png
    597
    685
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Abraham discloses a film stack utilized to form a magnetic tunnel junction structure on a substrate, comprising: 
a pinned layer (205, 210 and 211) disposed on the substrate 200, wherein the pinned layer comprises multiple layers including at least one or more of a Co containing layer, Pt containing layer, Ta containing layer, an Ru containing layer (Abraham layer contains at least Co and Ta); 

a magnetic reference layer 212 disposed on the structure decoupling layer;
a tunneling barrier layer 220 (see par [0014] MgO is tunneling barrier) disposed on the magnetic reference layer; 
a magnetic storage layer 130 disposed on the tunneling barrier layer; 
a capping layer 135 disposed on the magnetic storage layer.
Abraham does not disclose of 
a sidewall passivation layer in direct contact with sidewalls of the film stack, the sidewall passivation layer extending from the capping layer to the pinned layer, wherein the sidewall passivation layer is fabricated from a material selected from a group consisting of SiN, SiCN, SiO2, SiON, SiC, amorphous carbon, and SiOC, wherein the sidewall passivation layer is conformally in direct contact with a top surface of the substrate, the sidewall passivation layer having a vertical portion continuously coplanar along a vertical axis normal to a major axis of the substrate and a horizontal portion in direct contact with the substrate; and an insulation layer formed on and in direct contact with the sidewall passivation layer, wherein the insulation layer extends from a top surface of the sidewall passivation layer to the horizontal portion of the sidewall passivation.

    PNG
    media_image2.png
    388
    618
    media_image2.png
    Greyscale

However, fig. 2 of Li discloses a film stack utilized to form a magnetic tunnel junction structure comprising a sidewall passivation layer 902 in direct contact with sidewalls of the film stack, the sidewall passivation layer extending from a capping layer 606 to a pinned layer (bottom of MTJ stack – see par [0032] – fixed layer), wherein the sidewall passivation layer 902 is fabricated from a material selected from a group consisting of SiN, SiCN, SiON and SiC (par [--40] - the spacer layer 902 and the sacrificial layer 608 may be formed from the same material, such as Silicon Oxynitride, Silicon Carbon, Silicon Nitride, Titanium Nitride, or any combination thereof), wherein the sidewall passivation layer is conformally in direct contact with a top surface of a substrate 502, the sidewall passivation layer having a vertical portion continuously coplanar along a vertical axis normal to a major axis of the substrate and a horizontal portion in direct contact with the substrate; and 
an insulation layer 1104 formed on and in direct contact with the sidewall passivation layer 902, wherein the insulation layer extends from a top surface of the sidewall passivation layer to the horizontal portion of the sidewall passivation.


	Regarding claim 2, fig. 2 of Abraham discloses wherein the capping layer includes at least a Ta containing or Ru containing layer disposed on a Co containing layer (see 250 or 245 on CoFeB 240).

Regarding claim 4, fig. 2 of Abraham discloses wherein the Co containing layer in the pinned layer is a CoFeB layer (layer 210/211).

Regarding claim 5, fig. 2 of Abraham discloses wherein the magnetic storage layer 130 comprises at least two Co containing layers sandwiching a layer including Ta (240,235, 230).

Regarding claim 21, fig. 2 of Abraham discloses wherein the tunneling barrier layer is MgO.

Regarding claim 22, fig. 2 of Abraham discloses wherein the magnetic reference layer is CoFeB.



Regarding claim 26, par [0016] of Abraham discloses wherein the pinned layer could be TaN instead of Ta. As such it would have obvious to forma structure wherein the pinned layer comprises TaN layer in contact with the substrate because Ta and TaN are interchangeable as taught by Abraham.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Li in in view Horng et al. 20130175644 (Horng44).
Regarding claim 1, Abraham in view of Li disclose claim 1 but do not disclose wherein the multiple layers included in the pinned layer comprises in total 10 layers. 
However, Horng44 disclose a similar invention comprising:
a pinned layer (combination of 80, 73 and 32) disposed on a substrate 31, wherein the pinned layer comprises multiple layers (81, 88);
a structure decoupling layer 73 disposed on the pinned magnetic layer 80 fabricated from Ta  (see par [0068] - 73 - Ta/Ru/Cu - (in light of applicant specification par [0048] - the structure decoupling layer 405 may be a metal containing material or a magnetic material, such as Mo, Ta, W, CoFe, CoFeB and the like));
a magnetic reference layer 82 disposed on the pinned layer;
a tunneling barrier layer 39 disposed on the magnetic reference layer;
a magnetic storage layer 40 disposed on the tunneling barrier layer; and
a capping layer 41 disposed on the magnetic storage layer; and
an isolation layer 60 in contact with sidewalls of the film stack; and 

Note that although Horng44 does not discloses included in the pinned layer comprises in total 10 layers.
However, Horng44 discloses n is the number of lamination, but did not put a limit of value of n.
Therefore, it would have been obvious to form a stack of Abraham and Li further comprising wherein the multiple layers included in the pinned layer comprises in total 10 layers such as taught by Horng44 in order to meet the applicant structural design such as desired thickness of the pinned layer during processing steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VONGSAVANH SENGDARA/
Primary Examiner, Art Unit 2829